Citation Nr: 0023511	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an effective date earlier than October 27, 
1994, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The probative evidence of record demonstrates that an 
informal claim for TDIU was raised in August 1991.  

3.  The medical evidence of record shows that the veteran was 
likely unable to secure and follow a substantially gainful 
occupation due to service-connected disability on August 15, 
1991, the date of receipt of a report of examination 
performed by a private physician.  





CONCLUSION OF LAW

An effective date for the assignment of TDIU rating on August 
15, 1991 is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 3.157, 3.321, 3.340, 
3.341, 3.400, 4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for TDIU is, in essence, 
a claim for increased rating which, in general, is well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined as 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant."  38 
C.F.R. § 3.155.  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

The date of receipt of evidence from a private physician will 
be accepted as the date of receipt of a claim for increased 
benefits when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157(b)(2).  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1).  Paragraph two 
provides that for disability compensation, the effective date 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria included a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and non-
service-connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
compensation rating based upon individual unemployability.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet.App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  


Analysis

The veteran is service-connected for the following 
disabilities:  asbestosis with restrictive lung disease, 30 
percent disabling; residuals, meniscus tear with internal 
derangement and flexion contracture, left knee, 30 percent 
disabling; left upper extremity weakness due to chronic 
demyelinating polyneuropathy, 20 percent disabling; right 
(major) upper extremity weakness due to chronic demyelinating 
polyneuropathy, 20 percent disabling; right lower extremity 
weakness due to chronic demyelinating polyneuropathy, 10 
percent disabling; left lower extremity weakness due to 
chronic demyelinating polyneuropathy, 10 percent disabling; 
decrease in sexual function due to chronic demyelinating 
polyneuropathy, noncompensably disabling; history of regional 
enteritis, noncompensably disabling; and, residuals of 
injury, left ring finger, noncompensably disabling.  

The Board notes that service connection for disabilities 
relating to chronic demyelinating polyneuropathy was granted 
in June 1996 after it was determined by the RO that such 
conditions were causally related to a flu shot administered 
by a VA facility in November 1992.  The effective date for 
the grant of service connection was on October 27, 1994.  

In December 1997, the RO also granted entitlement to TDIU 
effective on October 27, 1994, the date that the veteran's 
combined service-connected disabilities rendered him 
unemployable as calculated using the percentage thresholds 
contained in 38 C.F.R. § 4.16.  

The veteran contends, however, that the effective date for 
TDIU should be retroactive to November 6, 1992, the date on 
which he was given the flu shot which was later determined to 
be the cause of his chronic demyelinating polyneuropathy.

The evidence in this case also shows that, on August 15 1991, 
apparently in connection with a hearing conducted before a 
Hearing Officer at the RO, a copy of a report of physical 
examination prepared by Warren Courville, M.D., and dated on 
July 30, 1991 was received by the RO.  It was stated in the 
document that the veteran was totally disabled due to his 
service-connected left knee condition.  It was noted that 
approximately one year prior to the date of examination in 
July 1991, the veteran's symptoms had increased in severity 
to the extent that he required two canes for ambulation.  
Furthermore, in spite of restriction of activity and a knee 
immobilizing brace and various medications, the veteran still 
had increased pain with sitting, prolonged standing, walking 
and pivoting motions.  

Dr. Courville stated that, over the past year, the veteran 
had developed a flexure contracture and had difficulty fully 
extending his knee.  It was noted that the veteran required 
frequent use of medication throughout the day and that he 
continued to take Motrin for its anti-inflammatory effect.  

A physical examination conducted by Dr. Courville in July 
1991 demonstrated atrophy of the left quadriceps as compared 
to the right, as well as a generalized swelling of the medial 
joint space of the left knee.  The veteran also had marked 
discomfort on palpation of the left joint space as compared 
to the right and rotational stress was associated with 
characteristic discomfort.  The veteran was unable to squat 
on the left knee because of persistent pain and heel and toe 
gait were associated with increased pain about the medial 
joint space.  

X-ray studies reviewed for the examination were stated to 
reveal degenerative arthritis of the left knee.  In light of 
the fact that the veteran's pain had not improved 
significantly with restriction of activity and the use of two 
canes for ambulation, Dr. Courville recommended that 
consideration be given to arthroscopic debridement of the 
knee or total knee replacement.  

The Board further notes in this regard that, in testimony 
rendered at a hearing at the RO on August, 15 1991, the 
veteran contended that he was unable to work due to his 
service-connected knee condition.  

In connection with a VA examination conducted in October 
1991, the veteran again reported that "injuries" had made 
work too difficult to perform.  

In a rating action of April 1992, the RO granted service 
connection and assigned a 30 percent rating for asbestosis 
with restrictive lung disease, effective on December 5, 1990.  
Subsequently, in a rating decision of September 1993, the RO 
increased the rating assigned for the service-connected left 
knee to 30 percent, effective on June 12, 1992.  

Because the veteran specifically contended that he was unable 
to work because of his service-connected disability in August 
1991 and provided evidence supporting of this assertion in 
the form of a report of physical examination prepared by Dr. 
Courville and received at time of the hearing conducted in 
August 1991, the Board concludes that an informal claim for 
TDIU had been presented in August 1991.  See 38 C.F.R. §§ 
3.155, 3.157; Servello v. Derwinski, 3 Vet. App. 196 (1992).  

Thus, given the pending claim, the Board must now determine 
whether earlier entitlement to TDIU is warranted based on the 
medical evidence that was of record.  As noted hereinabove, 
the record shows that, in the report of examination prepared 
by Dr. Courville and dated in July 1991, it was opined that 
the veteran was totally disabled due to his service-connected 
left knee condition.  

Although at the time, the veteran did not meet the minimum 
percentage requirements for entitlement to TDIU under 38 
C.F.R. § 4.16(a), the Board notes that a veteran who fails to 
meet the percentage requirements can still be entitled to 
TDIU if it is shown by the medical evidence that he is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  

In this case, the Board finds that the probative evidence of 
record serves to establish that, as of August 15, 1991, the 
date of receipt of the report from Dr. Courville, and 
continuing thereafter, the veteran was in a continuous state 
of unemployability due to service-connected disability and, 
thus, was entitled to TDIU benefits under 38 C.F.R. 
§ 4.16(b).  

Accordingly, an effective date of August 15, 1991, for the 
assignment of TDIU benefits is warranted.  See 38 C.F.R. § 
3.400; Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  

The Board further notes that, under 38 C.F.R. § 4.16(b), in 
all cases of veterans who are unemployable by reason of 
service- connected disabilities, but who fail to meet the 
percentage requirements of section 4.16(a), ratings boards 
are to submit such cases to the Director, Compensation and 
Pension Service, for extraschedular consideration.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) for the period commencing August 15, 
1991.  The Court has held that the Board does not have 
jurisdiction to assign an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

However, the Board finds that, in this instance, the veteran 
has not been prejudiced by the Board's grant under section 
4.16(b) without first referring it to the Director in light 
of the fact that the veteran has been granted a greater 
benefit than originally sought on appeal.  See Floyd at 96; 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



ORDER

An effective date the assignment for TDIU on August 15, 1991, 
is granted, subject to the regulations governing the payment 
of VA monetary awards.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

